











345 Encinal Street
Santa Cruz, CA 95060
www.poly.com






August 14, 2020


Mary Huser
511 West Santa Inez Avenue
Hillsborough, CA 94010




Re: Mutual Separation Agreement and Release


Dear Mary:


Consistent with our recent discussions to mutually transition your role as the
Executive Vice President, Chief Legal and Compliance Officer and Corporate
Secretary and to transition your responsibilities to another executive as the
Chief Executive Officer shall designate, this letter agreement (“Letter
Agreement”) confirms that your employment with Plantronics, Inc. and its
affiliates (also branded as “Poly”) (collectively, the “Company”) is terminating
based on our mutual agreement. We hope that the information contained in this
Letter Agreement will help you to transition to other opportunities.


This Letter Agreement summarizes the terms of your separation from the Company
and release between you and the Company. The purpose of this Letter Agreement is
to establish an amicable arrangement for ending your employment relationship,
for you to release the Company of any claims and to resolve any disputes you may
have with the Company regarding your employment or separation from that
employment, and to permit you to receive compensation to the extent specified
below. With these understandings, and in exchange for the promises of you and
the Company as set forth below, you and the Company agree as follows:


Terms Related To Employment Separation


1.Employment Status: Your employment will end on August 14, 2020 (“Separation
Date”). On the Separation Date you will be paid all of your wages earned, but
unpaid, through the Separation Date.
2.Reaffirmation of Prior Agreements: You reaffirm your commitment under any
prior agreements you signed with the Company, including the Employee Patent,
Secrecy and Invention Agreement (“EPSIA”)/Employee Confidential Information and
Invention Assignment Agreement (“ECIIAA”), and any successor thereto (all prior
agreements you entered into with the Company, including the Equity Agreements as
defined below, but excluding your Executive Severance Agreement dated June 15,
2018 and your Change of Control Severance Agreement dated November 5, 2018, are
collectively referred to here as the “Company Agreements”). As part of this
Letter Agreement, you will comply fully with the terms of the Company
Agreements. You also confirm that you have not violated any Company Agreements.



--------------------------------------------------------------------------------



3.Board, Officer, and/or Director Positions: You agree that you will resign as
of the date of this Letter Agreement from all Company boards and/or Officer or
Director positions, and pursuant to such resignation and this Letter Agreement
confirms that your authority and responsibility for any Company “policymaking
function” (as that term is used in Rule 16a-1 to the Rules and Regulations to
the Securities Exchange Act of 1934) immediately ceases upon your resignation
from these positions. In addition, any indemnification related to time served in
those positions will remain for the time served in those positions prior to the
Separation Date.
4.Company Property: You agree that on or before the Separation Date, you will
return to the Company all Company property and materials, including but not
limited to (if applicable), phones, video or voice equipment, sample products,
computers, laptops, fax machines, scanners, copiers, cellular phones, Company
credit cards and telephone charge cards, manuals, building keys and passes,
courtesy parking passes, USB or other removable drives, hard drives, software
programs and data compiled with the use of those programs, software passwords or
codes, tangible copies of trade secrets and confidential information, sales
forecasts, names and addresses of Company customers and potential customers,
customer lists, customer contacts, sales information, sales forecasts,
memoranda, sales brochures, business or marketing plans, reports, projections,
and any and all other information or property previously or currently held or
used by you that is or was related to your employment with the Company (“Company
Property”). You agree that in the event that you discover any other Company
Property in your possession after your Separation Date, you will immediately
return such materials to the Company.
5.Proprietary Information: You also acknowledge that in your role with the
Company, you may have had access to and received information which is
confidential and proprietary to the Company (“Proprietary Information”). You
agree to keep all such Proprietary Information strictly confidential, and not to
share this information with subsequent employers, competitors or any other
person. You agree the Company has no adequate remedy at law if you violate the
terms of this confidentiality provision. In such event, the Company will have
the right, in addition to any other right it may have, to seek injunctive relief
to restrain any breach or threatened breach by you. You agree to defend,
indemnify and hold the Company harmless from and against all claims, actions,
damages, losses and liabilities, including reasonable attorneys’ fees and
expenses, arising out of any breach of your obligations under this provision.
Nothing in this Letter Agreement is intended to discourage or restrict you from
reporting any theft of Trade Secrets pursuant to the Defend Trade Secrets Act of
2016 (“DTSA”) or other applicable state or federal law. The DTSA prohibits
retaliation against an employee because of whistleblower activity in connection
with the disclosure of Trade Secrets, so long as any such disclosure is made
either (i) in confidence to an attorney or a federal, state, or local government
official and solely to report or investigate a suspected violation of the law,
or (ii) under seal in a complaint or other document filed in a lawsuit or other
proceeding. If you believe that any employee or any third party has
misappropriated or improperly used or disclosed Trade Secrets or Confidential
Information, you should report such activity to EVP, Chief Human Resources
Officer, 345 Encinal St., Santa Cruz, CA 95060. This Letter Agreement is in
addition to and not in lieu of any obligations to protect the Company’s
Proprietary Information pursuant to the Employee Handbook or other written
policies of the Company. Nothing in this Letter Agreement shall limit, curtail
or diminish the Company’s statutory rights under the DTSA, any applicable state
law regarding trade secrets or common law.
6.Final Pay: On or about the Separation Date, you will receive your final base
pay (subject to applicable tax withholdings and other deductions) attributable
to services performed but not yet paid through the Separation Date. You agree
that you will submit to the Company all final requests for









--------------------------------------------------------------------------------





reimbursement of any business expenses you were required to incur in performing
your job for the Company prior to your Separation Date in accordance with
applicable Company policy. You understand and agree that all such reimbursements
will be subject to the terms and conditions of the Company’s then current Travel
and Expense Reimbursement policy and other applicable policies and procedures.


7.Benefits & Benefit Plan Participation: All employee benefits and participation
in the Company’s benefits and group benefit plans will end on the Separation
Date, except that your medical insurance benefits will continue through the end
of the month in which you terminate employment, if permitted under the terms of
the applicable health plan. Thereafter, you will have the right to continue
participating in the Company’s group health plans under the federal law known as
“COBRA,” provided that you timely elect COBRA continuation coverage and timely
pay the full COBRA premium due following the period of time set forth in Section
10(b) below that the Company ceases payment of such premium. A notice of your
rights under COBRA, COBRA premium information and COBRA election form(s) will be
sent to your home address on file with the Company.
8.Equity: Your stock options, restricted stock, restricted stock units,
performance stock units and any underlying shares of Plantronics, Inc. stock
remain subject to the terms and conditions of the applicable agreement(s) signed
by you and the terms and conditions of the Company’s 2003 Stock Plan (the
“Equity Agreements”). The Company acknowledges that your “service” for all
purposes under the Equity Agreements will continue uninterrupted until your
Separation Date. Please see the Stock Closing Statement contained in your exit
packet for a report regarding the status of your equity awards.
9.Stock Trading: You may continue to sell vested shares acquired through equity
awards or the ESPP through your E*TRADE account at www.etrade.com/stockplans. If
you need phone assistance with your transaction, you may reach E*TRADE at (800)
838-0908 or (650) 599-0125. You will be required to obtain pre-clearance for
three (3) months after your Separation Date. You may sell vested shares during
open window periods as long as you are not in possession of material non-public
information during the open window periods. You may not sell during our closed
windows during this three (3) month time period. After the three (3) months
expires, you may sell during any open or closed window period as long as you are
not in possession of material non-public information.


Terms Related To Consideration and Release Agreement


10.Consideration: Excluding the pay and benefits set forth above, you are not
otherwise entitled to receive any compensation from the Company. However, in
gratitude for your service and in exchange for, and in consideration of, your
full execution and return of this Letter Agreement within twenty-one (21) days
from the date of this Letter Agreement, and provided that you do not revoke the
Letter Agreement under Section 13 below, the Company will pay or provide as
follows (the “Consideration”):


a.Cash Consideration: The Company will pay you a lump sum cash payment equal to
$442,520, less applicable withholding or deductions, on the first Company
payroll date following the completion of the Revocation Period (as defined in
Section 13 below).


b.COBRA: The Company will pay for your COBRA continuation coverage for twelve
(12) months from the Separation Date (calculated from the first day of the month
following your Separation Date), provided you timely sign up for COBRA benefits
when you receive the COBRA









--------------------------------------------------------------------------------



materials from the COBRA administrator, and provided you remain eligible for
such coverage. All COBRA costs after the twelve (12) month period shall be paid
by you on a monthly basis for as long as, and to the extent that, you remain
eligible for COBRA continuation coverage.


c.Outplacement: The Company agrees to provide you standard outplacement services
in a manner as determined by the Company for a twelve (12)-month period of time.
This benefit must be initiated by you within three (3) months of signing this
Letter Agreement. No cash payment will be made in lieu of such services.


Each component of the Consideration described above, in all cases, will be
subject to (i) any required tax withholdings, (ii) any garnishment, support or
withholding orders required by law, and (iii) any debt obligation you owe to the
Company as of the Separation Date.


11.Release: In exchange for the Consideration and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, you
agree as follows:


a.You and your representatives, agents, estate, heirs, successors and assigns,
absolutely and unconditionally hereby release, remise, discharge, and hold
harmless the Company Releasees (“Company Releasees” defined to include the
Company and/or any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and/or former
partners, directors, shareholders/stockholders, officers, employees, employee
benefit plans, insurers, attorneys and/or agents, all both individually and in
their official capacities), from any and all legally waivable actions or causes
of action, suits, claims, complaints, contracts, liabilities, agreements,
promises, torts, debts, damages, controversies, judgments, rights and demands,
whether existing or contingent, known or unknown, suspected or unsuspected,
which arise out of your employment with, change in employment status with,
and/or separation of employment from, the Company. This release is intended by
you to be all-encompassing and to act as a full and total release of any legally
waivable claims, whether specifically enumerated herein or not, that you may
have or have had against the Company Releasees arising from conduct occurring up
to and through the date you signed this Letter Agreement, including, but not
limited to, any legally waivable claims arising from any federal, state or local
law, regulation or constitution dealing with either employment, employment
benefits or employment discrimination including any claims or causes of action
you have or may have relating to discrimination under federal, state or local
statutes including, but not limited to, the Age Discrimination in Employment Act
of 1967, the Older Workers Benefit Protection Act of 1990, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, the Fair Labor Standards Act, the
California Labor Code, all as amended from time to time, any contract, whether
oral or written, express or implied; any tort; any claim for equity or other
benefits; or any other statutory and/or common law claim.


b.You acknowledge that your execution of this Letter Agreement shall be
effective as a bar to each and every claim specified in Section 11(a) of this
Letter Agreement. Accordingly, you hereby expressly waive any and all rights and
benefits conferred upon you by the provisions of Section 1542 of the California
Civil Code (or analogous statute(s) from any other state) and expressly consent
that this Letter Agreement shall be given full force and effect with respect to
each and all of its express terms and provisions, including those related to
unknown and/or unsuspected claims, if any, as well as those relating to any
other claims specified in Section 11(a) of this Letter Agreement. Section 1542
provides as follows:









--------------------------------------------------------------------------------





“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, and that if known by him or her would have materially
affected his or her settlement with the debtor or released party.”


You further represent that you understand and acknowledge the significance and
consequence of such release as well as the specific waiver of Section 1542.


c.The release in this Section of this Letter Agreement does not include any
claim which, as a matter of law, cannot be released by private agreement, or
relates to indemnification protection under the Company’s Articles of
Incorporation or Bylaws, pursuant to contract or applicable law. Further, as
described in the following Section, this release does not prevent or prohibit
you from filing a claim with a federal, state or local government agency that is
responsible for enforcing a law on behalf of the government.


12.Government Agency Claims: Nothing in this Letter Agreement, including the
release or the Non-disparagement or Confidentiality provisions below restricts
or prohibits you from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, the California Department of Fair Employment and Housing, or any other
federal, state or local government agency (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation. However, to the maximum extent
permitted by law, you are waiving your right to receive any individual monetary
relief from the Company or any others covered by the release resulting from such
claims or conduct, regardless of whether you or another party has filed them,
and in the event you obtain such monetary relief the Company will be entitled to
an offset for the payments made pursuant to this Letter Agreement. This Letter
Agreement does not limit your right to receive an award from any Regulator that
provides awards for providing information relating to a potential violation of
law. You do not need the prior authorization of the Company to engage in conduct
protected by this paragraph, and you do not need to notify the Company that you
have engaged in such conduct. Please take notice that federal law provides
criminal and civil immunity to federal and state claims for trade secret
misappropriation to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances that are
set forth at 18 U.S.C. Sections 1833(b)(1) and 1833(b)(2), related to the
reporting or investigation of a suspected violation of the law, or in connection
with a lawsuit for retaliation for reporting a suspected violation of the law.


13.Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967:


As required by federal law, you are being informed that you have or may have
specific rights under the Age Discrimination in Employment Act of 1967 (“ADEA”)
and you agree that:


a.in consideration for the Consideration, which you are not otherwise entitled
to receive, you specifically and voluntarily waive all rights and claims under
the ADEA you might have against the Company Releasees to the extent such rights
and/or claims arose prior to the date this Letter Agreement was executed;







--------------------------------------------------------------------------------





b.you are advised that you have twenty-one (21) days within which to consider
the terms of this Letter Agreement and to consult with or seek advice from an
attorney of your choice or any other person of your choosing prior to executing
this Letter Agreement. The twenty-one (21)-day review period will not be
affected or extended by any revisions, whether material or immaterial, that
might be made to this Letter Agreement;


c.you have carefully read and fully understand all of the provisions of this
Letter Agreement, and you knowingly and voluntarily agree to all of the terms
set forth in this Letter Agreement;


d.you have seven (7) days after you sign this Letter Agreement to revoke your
acceptance of it (“Revocation Period”). If you choose to revoke it timely, the
Letter Agreement will be null and void and the Letter Agreement shall not be
valid or enforceable. To revoke, you must deliver a signed writing stating your
intention to revoke the Letter Agreement and the writing must be delivered to
EVP, Chief Human Resources Officer, 345 Encinal St., Santa Cruz, CA 95060, by or
before the end of the Revocation Period; and


e.in entering into this Letter Agreement you are not relying on any
representation, promise or inducement made by the Company or its attorneys with
the exception of those promises described in this document.


14.Non-disparagement: Except as described in Section 12, and not including any
testimony given truthfully under oath or as required by any other legal
proceeding, you agree not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning the Company, its officers, directors
or employees; the products, services or programs provided or to be provided by
the Company; the business affairs, operation, management or the financial
condition of the Company; or the circumstances surrounding your employment
and/or separation of employment from the Company. Similarly, the Company agrees,
and agrees to inform its executive officers and members of its Board of
Directors that they are bound through the Company’s agreement in this regard
(but only for so long as each officer or member is an employee or director of
the Company), not to make disparaging, critical or otherwise detrimental
comments to any person or entity concerning you or your relationship with the
Company.


15.Confidentiality: Except as described in Section 12 and disclosed in any
regulatory filings the Company files with the Securities and Exchange
Commission, you agree that you will not disclose to others the fact or terms of
this Letter Agreement, except that you may disclose such information to your
attorney or accountant in order for such individuals to render services to you.


16.Cooperation: Except as described in Section 12, you agree to make yourself
reasonably available to the Company to respond to requests by the Company for
information pertaining to or relating to the Company and/or its subsidiaries,
affiliates, partners, directors, officers, agents or employees that may be
within your knowledge. Moreover, you agree to cooperate fully with and otherwise
reasonably assist the Company, to the extent reasonable in light of your
then-existing professional and personal obligations, in connection with any and
all existing or future litigation or investigations, brought by or against, or
any potential claim, litigation or investigations that may be made or threatened
to be made against, the Company or any of its subsidiaries, affiliates,
partners, directors, officers, agents or employees, whether administrative,
civil or criminal in nature, in which and to the extent the Company deems your
cooperation necessary.







--------------------------------------------------------------------------------





17.No Filing of Claims: You represent and warrant that you do not presently have
on file any claims, charges, grievances, actions, appeals or complaints against
Company Releasees in or with any administrative, state, federal or governmental
entity, agency, board or court, or before any other tribunal or arbitrator(s),
public or private, based upon any actions occurring prior to the date of this
Letter Agreement.


18.Tax Compliance: Notwithstanding anything to the contrary herein, the
following provisions apply to the extent payments provided herein are subject to
section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance thereunder and any state law of similar effect
(collectively, “Section 409A”). Payments that are payable upon your termination
of employment, if any, shall not commence until you have a “separation from
service” for purposes of Section 409A. Each installment of payments hereunder is
a separate “payment” for purposes of Section 409A, and the benefits payable
under this Letter Agreement are intended to satisfy the exemptions from
application of Section 409A provided under Treasury Regulations Sections
1.409A-1(b)(4) and 1.409A-1(b)(9). However, if such exemptions are not available
and you are, upon separation from service, a “specified employee” for purposes
of Section 409A, then, solely to the extent necessary to avoid adverse personal
tax consequences under Section 409A, the timing of the payments shall be delayed
until the earlier of (a) six (6) months and one day after your separation from
service, or (b) your death. Except to the minimum extent that payments must be
delayed because you are a “specified employee,” all amounts will be paid as soon
as practicable in accordance with the Company’s normal payroll practices
pursuant to the payment schedule set forth in this Letter Agreement. If and to
the extent that reimbursements or other in-kind benefits under this Letter
Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, such reimbursements or other in- kind benefits shall be made or
provided in accordance with the requirements of Section 409A. You will be solely
responsible for any tax imposed under Section 409A and in no event will the
Company have any liability with respect to any tax, interest or other penalty
imposed under Section 409A.


19.Certain Covenants and Representations; Governing Law:


a.You acknowledge that you have carefully read and fully understand all of the
provisions of this Letter Agreement, and you knowingly and voluntarily agree to
all of the terms set forth in this Letter Agreement; and in entering into this
Letter Agreement you are not relying on any representation, promise or
inducement made by the Company or its attorneys with the exception of those
promises described in this document.


b.Except as explicitly provided herein, this Letter Agreement sets forth the
complete and sole agreement between the parties and supersedes any and all other
agreements or understandings, whether oral or written, between you and the
Company, including for the avoidance of doubt your Executive Severance Agreement
dated June 15, 2018 and your Change of Control Severance Agreement dated
November 5, 2018. As such, the Company Agreements and the Equity Agreements
referenced herein shall remain in full force and effect in accordance with their
respective terms. This Letter Agreement may not be changed, amended, modified,
altered or rescinded except upon the express written consent of both the CEO of
the Company and you.


c.If any provision of this Agreement, or part thereof, is, to any extent, held
illegal, invalid, incapable of being enforced, void or voidable as against
public policy, or otherwise, such provision, or part thereof, shall be excluded
to the extent of such invalidity or unenforceability and all other provisions of
this Agreement shall remain in full force and effect; and, to the extent
permitted and possible, the invalid or unenforceable provision, or part thereof,
shall be deemed replaced by a





--------------------------------------------------------------------------------







provision that is valid and enforceable and that comes closest to expressing the
intention of such invalid or unenforceable term. Moreover, if a court declines
to amend this Agreement as provided herein, the invalidity or unenforceability
of any provision of this Agreement, or part thereof, shall not affect the
validity or enforceability of the remaining provisions, which shall be enforced
as if the offending provision had not been included in this Agreement. To this
extent, the provisions and parts thereof of this Agreement are declared to be
severable. Any claims arising out of this Letter Agreement (or any other claims
arising out of the relationship between the parties) shall be governed by and
construed in accordance with the laws of the State of California and shall in
all respects be interpreted, enforced and governed under the internal and
domestic laws of California, without giving effect to the principles of
conflicts of laws of such state.


d.ARBITRATION: THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS LETTER AGREEMENT, THEIR INTERPRETATION AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO BINDING ARBITRATION BEFORE JAMS PURSUANT TO
THE THEN CURRENT EXPEDITED RULES OF JAMS UNDER ITS RULE FOR RESOLUTION OF
EMPLOYMENT DISPUTES. THE RULES OF JAMS CAN BE FOUND AT www.jamsadr.org. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES
TO THE ARBITRATION. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. HOWEVER,
EITHER PARTY MAY BRING A CLAIM IN COURT FOR PRELIMINARY INJUNCTIVE RELIEF ONLY
ARISING OUT OF A BREACH BY THE OTHER PARTY OF THE EMPLOYEE PATENT SECRECY
AGREEMENT SIGNED BY YOU.


e.This Letter Agreement shall not be construed as an admission by you or the
Company of any wrongful act, unlawful discrimination, or breach of contract.


f.You acknowledge that, together with damages and any other relief that may be
appropriate, you will be subject to a permanent injunction and/or temporary
restraining order for any violations of this Letter Agreement, including any
violations of any Company Agreements. In the event that the Company prevails in
any action brought by the Company to enforce any provision of this Agreement or
any Company Agreements (including but not limited to an action for a permanent
injunction or a temporary restraining order), you agree that you will pay the
Company’s costs, including attorneys’ fees, in addition to any other damages or
amounts that may be awarded.


g.You may not assign any of your rights or delegate any of your duties under
this Letter Agreement. The rights and obligations of the Company shall inure to
the benefit of the Company’s successors and assigns.


h.The failure or any delay on the part of the Company to exercise any right,
remedy, power or privilege under this Letter Agreement shall not operate as a
waiver thereof, nor shall any single or partial exercise of any right preclude
any other or further exercise of the same or of any other right, nor shall any
waiver of any right with respect to any occurrence be construed as a waiver of
such right with respect to any other occurrence.


i.This Letter Agreement may be executed in two or more counterparts, each of
which will be deemed an original, but all of which taken together will
constitute one and the same instrument.





--------------------------------------------------------------------------------









If this Letter Agreement correctly states the agreement and understanding we
have reached, please indicate your acceptance by countersigning the enclosed
copy and returning it to EVP, Chief Human Resources Officer, 345 Encinal St.,
Santa Cruz, CA 95060 no later than twenty-one (21) days from the date of this
Letter Agreement.




Plantronics, Inc.




By: /s/ Anja Hamilton                  Name: Anja Hamilton
Title: EVP, Chief Human Resources Officer











































































--------------------------------------------------------------------------------











I REPRESENT THAT I HAVE READ THE FOREGOING LETTER AGREEMENT, THAT I FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH LETTER AGREEMENT AND THAT I AM
KNOWINGLY AND VOLUNTARILY EXECUTING THE SAME WITHOUT DURESS OR COERCION FROM ANY
SOURCE. IN ENTERING INTO THIS LETTER AGREEMENT, I DO NOT RELY ON ANY
REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS REPRESENTATIVES
WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.




Accepted and Agreed to:













/s/ Mary Huser
Mary Huser


Date: 8/14/2020

